Exhibit 10.1

Navient Corporation 2014 Omnibus Incentive Plan
Performance Stock Unit Agreement

Pursuant to the terms and conditions of the Navient Corporation 2014 Omnibus
Incentive Plan, amended and restated as of April 4, 2017 (the “Plan”), the
Compensation and Personnel Committee (the “Committee”) of the Navient
Corporation Board of Directors (“Board”) hereby grants to ________________ (the
“Grantee”) on _____________, 2018 (the “Grant Date”) an award (the “Award”) of
__________ shares of Performance Stock Units (“PSUs”), which represent the right
to acquire shares of common stock of Navient Corporation (the “Corporation”)
subject to the following terms and conditions of this Performance Stock Unit
Agreement (the “Agreement”):

 

1.

Vesting Schedule.  Unless vested earlier as set forth below, the PSUs will vest,
and will be settled in shares of the Corporation’s common stock, based on the
following vesting terms:

 

•

Subject to the other provisions of this Section 1, a specified percentage of the
total PSUs granted shall vest based on the Corporation’s performance for fiscal
years 2018, 2019 and 2020 in the aggregate, as shown in the following
performance chart:

Performance Metric

Weight

Percentage of PSUs Vesting

0%

50%

100%

150%

Net Student Loan Cash Flows

50%

Less than
$7.7 billion

$7.7 billion

$8.7 billion

$9.3 billion
or greater

Cumulative Business Processing Revenue

30%

Less than
$954 million

$954 million

$1.098 billion

$1.331 billion
or greater

Strategic Objectives

20%

Determined by the Committee

 

 

*

For points between each performance level, the vesting percentages will be
interpolated.

 

 

•

Each vested PSU will be settled in shares of the Corporation’s common
stock.  PSUs shall vest on the second business day after the Corporation’s
annual report on Form 10-K for the fiscal year 2020 is filed, and in no event
later than March 15, 2021.

 

•

“Net Student Loan Cash Flows” shall mean the Corporation’s aggregate cash flows
net of secured borrowings from student loans realized for the fiscal years 2018,
2019 and 2020, including student loan cash flows realized from new acquisitions,
but excluding the impact of cash flows for fiscal years beyond 2020 that are
accelerated through securitizing or pledging unencumbered student loans, or
through loan sales.

 

•

“Cumulative Business Processing Revenue” shall mean that portion of the
Corporation’s aggregate revenue for the fiscal years 2018, 2019 and 2020 derived
from business processing products and services, as identified by management and
approved by the Committee.

1

--------------------------------------------------------------------------------

 

•

“Strategic Objectives” shall mean those qualitative business objectives
identified by management and approved by the Committee.

 

2.

Employment Termination; Death; Disability.  Except as provided below, if the
Grantee ceases to be an employee of the Corporation (or a Subsidiary) for any
reason, he/she shall forfeit any portion of the Award that has not vested as of
the date of such termination of employment.

 

If not previously vested, the Award will continue to vest, and will be settled
in shares of the Corporation’s common stock, subject to the original performance
goals and performance period set forth above, and on the original vesting terms
and vesting dates set forth above, in the event that the Grantee’s employment is
terminated by the Corporation (or a Subsidiary) for any reason other than for
Cause.  

 

If not previously vested, a portion of the Award (as determined below) will
continue to vest, and will be settled in shares of the Corporation’s common
stock, subject to the original performance goals and performance period set
forth above, and on the original vesting terms and vesting dates set forth
above, in the event that the Grantee voluntarily ceases to be an employee of the
Corporation (or a Subsidiary) due to Retirement.  For purposes of the
immediately preceding sentence: (i) the entire Award will continue to vest if
the Grantee ceases employment on or after the third anniversary of the Grant
Date; (ii) two-thirds of the Award will continue to vest if the Grantee ceases
employment on or after the second anniversary (but before the third anniversary)
of the Grant Date; (iii) one-third of the Award will continue to vest if the
Grantee ceases employment on or after the first anniversary (but before the
second anniversary) of the Grant Date; and (iv) no portion of the Award will
vest if the Grantee ceases employment before the first anniversary of the Grant
Date.

 

If not previously vested, the Award will vest, and will be settled in shares of
the Corporation’s common stock, at the target levels set forth above, upon death
or Disability (provided that such Disability qualifies as a “disability” within
the meaning of Treasury Regulation Section 1.409A-3(i)(4)).

 

The Award shall be forfeited upon termination of employment due to Cause.

 

3.

Change in Control.  Notwithstanding anything to the contrary in this Agreement:

 

 

•

In the event of a Change in Control described in clause (b) of the definition
thereof in which the acquiring or surviving company in the transaction does not
assume or continue outstanding Awards upon the Change in Control, then any
portion of the Award that is not vested shall vest based on the level of
achievement of the performance goals in Section 1 above as of the date of the
Change in Control, and shall be converted into shares of common stock as of
immediately prior to the consummation of the Change in Control. The Committee
shall proportionately reduce the “Net Student Loan Cash Flows” and the
“Cumulative Revenue from Growth Businesses” performance goals in Section 1 above
based on the portion of the performance period elapsed through the date of the
Change in Control, and shall adjust any strategic objectives that are similarly
cumulative in nature, to account for the shortened performance period.

2

--------------------------------------------------------------------------------

 

 

•

In the event of either (x) a Change in Control described in clause (a) of the
definition thereof, or (y) a Change in Control described in clause (b) of the
definition thereof in which the acquiring or surviving company in the
transaction assumes or continues outstanding Awards, no acceleration of vesting
shall occur upon such Change in Control, and the Award shall continue to vest in
accordance with Section 1 hereof; provided, however, that if Grantee’s
employment shall terminate within twenty-four months following such a Change in
Control for any reason other than (i) by the Corporation (or a Subsidiary), or
the surviving or acquiring entity in the transaction (as the case may be), for
Cause, or (ii) by Grantee’s voluntary termination of employment that is not a
Retirement or a termination of employment for Good Reason, any portion of the
Award not previously vested shall immediately become vested at the 100% target
level set forth in the vesting schedules herein, and shall be settled in shares
of the Corporation’s common stock, upon such employment termination. Upon any
termination of employment during such twenty-four month period described in
clause (i) or (ii) of the preceding sentence, any unvested portion of the Award
shall be forfeited. Upon any termination of employment occurring after the end
of such twenty-four month period, vesting and settlement of any remaining
unvested portion of the Award shall be governed by Section 2 hereof.

 

 

•

Notwithstanding anything stated herein, the Plan or in the Navient Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the Navient Corporation Change in Control
Severance Plan for Senior Officers.

 

4.

Taxes; Dividends.  The Grantee of the Award shall make such arrangements as may
reasonably be required by the Corporation, including transferring a sufficient
number of shares of the Corporation’s stock, to satisfy the income and
employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
an unvested Award will not be paid currently. Instead, amounts equal to such
dividends will be credited to an account established on behalf of the Grantee
and such amounts will be deemed to be invested in additional shares of the
Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
will be subject to the same vesting schedule to which the Award is subject. Upon
vesting of any portion of the Award, the amount of Dividend Equivalents
allocable to such Award (and any fractional share amount) will also vest and
will be converted into shares of the Corporation’s common stock (provided that
any fractional share amount shall be paid in cash).

 

5.

Section 409A.  For purposes of Section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment.  The parties intend that
all PSUs provided under this Agreement and shares issuable hereunder comply with
the requirements of Section 409A so that none of the payments or benefits will
be subject to the adverse tax penalties imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply.  Notwithstanding

3

--------------------------------------------------------------------------------

anything in the Plan or this Agreement to the contrary, if the vesting of the
balance, or some lesser portion of the balance, of the PSUs is to be accelerated
in connection with the Grantee’s termination of service, such accelerated PSUs
will not be settled by virtue of such acceleration until and unless the Grantee
has a “separation from service” within the meaning of Section Treasury
Regulation 1-409A-1(h), as determined by the Corporation, in its sole
discretion.  Further, and notwithstanding anything in the Plan or this Agreement
to the contrary, if (x) any of the PSUs to be provided in connection with the
Grantee’s separation from service do not qualify for any reason to be exempt
from Section 409A, (y) the Grantee is, at the time of such separation from
service, a “specified employee” (as defined in Treasury Regulation Section
1.409A-1(i)) and (z) the settlement of such PSUs would result in the imposition
of additional tax under Section 409A if such settlement occurs on or within the
six (6) month period following the Grantee’s separation from service, then, to
the extent necessary to avoid the imposition of such additional taxation, the
settlement of any such PSUs during such six (6) month period will accrue and
will not be settled until the date six (6) months and one (1) day following the
date of the Grantee’s separation from service and on such date (or, if earlier,
the date of the Grantee’s death), such PSUs will be settled.

 

6.

Clawback Provision.  Notwithstanding anything to the contrary herein, the Award
shall be subject to any recoupment or clawback policy that is adopted by the
Corporation, including any policy that is adopted after the Grant Date, or any
recoupment or clawback policy that becomes applicable to the Corporation
pursuant to any requirement of law or any exchange listing requirement, in
either case to the extent provided therein.

 

7.

Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of the Corporation’s
common stock, including without limitation (a) restrictions under an insider
trading policy and (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the shares of the Corporation’s common stock.  The sale of the shares
must also comply with other applicable laws and regulations governing the sale
of such shares.

 

8.

Data Privacy.  As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.  By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”).  Grantee acknowledges that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite

4

--------------------------------------------------------------------------------

transfer of such Data as may be required to a broker or other third party with
whom the Grantee or the Corporation may elect to deposit any shares of the
Corporation’s common stock.  Grantee acknowledges that Data may be held to
implement, administer and manage the Grantee’s participation in the Plan as
determined by the Corporation, and that Grantee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing Grantee’s consent
may adversely affect Grantee’s ability to participate in the Plan.

 

9.

Electronic Delivery.  The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation (or one of its
subsidiaries) and thereafter until withdrawn in writing by Grantee.

 

10.

Board Interpretation.  The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Committee concerning any questions arising under this Agreement
or the Plan.

 

11.

No Right to Continued Employment.  Nothing in the Plan, in this Agreement or any
other instrument executed pursuant thereto or hereto shall confer upon the
Grantee any right to continued employment with the Corporation or any of its
subsidiaries or affiliates.

 

12.

Amendments for Accounting Charges.  The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

13.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of law.

 

14.

Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

 

If to the Corporation to:

 

Navient Corporation

Attn:  Human Resources, Equity Plan Administration

123 Justison Street

Wilmington, DE 19801

 

If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).

5

--------------------------------------------------------------------------------

 

15.

Plan Controls; Entire Agreement; Capitalized Terms.  In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan control, except as expressly stated otherwise
herein.  This Agreement and the Plan together set forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior oral and written and all contemporaneous or subsequent oral
discussions, agreements and understandings of any kind or nature.  Capitalized
terms not defined herein shall have the meanings as described in the Plan.

 

16.

Miscellaneous.  In the event that any provision of this Agreement is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable
provision.  The headings in this Agreement are solely for convenience of
reference, and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.  The Grantee shall cooperate and
take such actions as may be reasonably requested by the Corporation in order to
carry out the provisions and purposes of the Agreement.  The Grantee is
responsible for complying with all laws applicable to Grantee, including federal
and state securities reporting laws.

 

 

 

NAVIENT CORPORATION

 

 

 

By:

 

Jack Remondi

President and Chief Executive Officer

 

 

 

Accepted by:

 

 

 

 

 

 

 

Date

 

 

6